 UNITED STATES GYPSUM COMPANY601United States Gypsum Company, Employer-PetitionerandLocalUnion No. 5674,United Steelworkers of America,AFL-CIO,and United Steelworkers of America,AFL-CIO.Case 10-RM-441.October 28, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(v) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer H. Carlton Bryan, Jr. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and are hereby aflirlried.Thereafter, the Employer-Petitioner and Union filed briefs. TheEmployer-Petitioner also submitted a motion requesting permissionto file a supplemental brief, and the Union filed a response thereto.The motion of the Employer-Petitioner is hereby granted, and itssupplemental brief has been considered.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].Upon the entire record in this case, the Board finds :1.The Employer-Petitioner is engaged in commerce within themeaning of the Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.(a)We are here concerned with a representation petition filed byan employer, pursuant to Section 9(c) (1) (B) of the Act, seeking anelection to determine the representative status of a labor organiza-tion previously certified by the Board as collective-bargaining repre-sensative of the production and maintenance workers.' In petitioningfor such an election, an employer under present Board practice "mustdemonstrate by objective considerations that it has some reasonablegrounds for believing that the union has lost its majority status sinceits certification." 2 The Regional Director processed the petition inthis case after administratively determining that the Employer hadmadeaprima facieshowing of such grounds. Thereafter, the'The factual matters which are properly before the Board in the instant case were pre-viously considered in an earlier decision involving the same parties and are reported at157 NLRB 652.aUnited StatesGypsum Company,157 NLRB 652.161NLRB No. 61. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer and Union,both at thehearing and before the Board,,raised various objections to the Regional Director's action in resolv-ing that particular issue administratively without permitting them tolitigate the facts underlying his determination.We approve the pro-cedure followed by the Regional Director;for, in our judgment; suchapproach is most compatible with effective administration of thisphase of the Boards election processes.Thus the determination byadministrative action protects the confidentiality of data submittedin support of the petition,and also permits an expeditious resolutionof issues concerning employee choice of a bargaining representative,whenever an election for such purposes is otherwise timely.Such pro-cedure is particularly appropriate where, as in the instant matter, anelection is sought to determine the course of an existing collective-bargaining relationship.Accordingly,since the Regional Director has administrativelydetermined that the requisiteprima facieshowing has been madeherein,'and as the parties are not entitled to litigate this particularaspect of the representation proceeding,we are administratively satis-fied that the Employer has met this requirement for processing theinstant petition.(b)predecessor constitutes a bar to an election.Although the Employerwas not a signatory to that agreement and did not assume the agree-ment on purchasing the plant, the Union urges thatWiled cPc Sons,Inc. v. Livingston,376 U.S.543, compels us to hold that said agree-ment is binding upon the Employer,and hence that the Employer's,petitionwas untimely filed under the Board's contract bar rules.However, we deem it unnecessary for purposes of this case to deter-mine the continuing viability of the contract, for, irrespectiVe -Of 'theEmployer's obligations,if any, with respect thereto,we are persuadedby the instant record that the purposes of the Act will best be effec-tuated by the direction of an immediate election herein.4.The parties agree, and we find, that the following employees ofthe Employer constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9(c) of the Act:All production and maintenance employees at the Fmployer's'Montevalloplant, excluding office clerical employees,profes-We wish to make clear, however, that as the Regional Director's determinationis based'solely upon an employer'sprima facieshowing, and is not litigable at any stage of therepresentation proceeding, his finding is not to be regarded as determinativeof an em-ployer's obligation to engage in further bargaining, or necessarily dispositive of a related'refusal-to-bargain charge filed by an incumbent collective-bargaining representative. THRIFTOWN, INC.603sional employees, watchmen, guards, and all supervisors asdefined in the Act.4[Text of Direction of Election omitted from publication.]5* The Employer would exclude, and the Union would include, the bulldozer operator 1,the bulldozer operator 2, and four kiln operators. The Employer concedes that all threeclassificationswere within the unit historically represented by the Union and that theirduties areunchanged, but contends that, following its purchase of the plant, the respon-sibilities of those occupying these classifications have been redefined in a manner establish-ing supervisory status. The record shows that the employees occupying these positions areengaged essentially in rank-and-file work and it is clear that while they exercise leadauthority over other employees of lesser skill and experience, their duties neither entailthe exercise of independent judgment nor reflect any other attributes of supervisory statussufficient to warrant their exclusion. Accordingly, we find they are not supervisors andinclude them in the unit herein.5An election eligibility list, containing the names and addresses of all the eligible voters,mustbe filed by the Employer with the Regional Director for Region 10, within 7 daysafter the date of this Decision and Direction of Election. The Regional Director shall makethe list available to all parties to the election. No extension of time to file this list shallbe granted by the Regional Director except in extraordinary circumstances. Failure tocomply with this requirement shall be grounds for setting aside the election wheneverproper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.Thriftown,Inc., d/b/a Value Village,E & L Distributors, Inc.,and Astra Shoe CompanyandRetail Clerks International As-sociation,AFL-CIO,PetitionerThriftown,Inc., d/b/a Value Village,Employer-PetitionerandRetail Clerks International AssociationAFL-CIO, Local UnionNo. 445.'Cases 25-RC-2761 and 25-RM-169.October 28, 1966DECISION ON REVIEWOn March 30, 1965, the Regional Director for Region 25 issued aDecision and Direction of Election in the above-entitled proceedingin which he rejected as inappropriate the unit requested by the Peti-tioner in Case 25-RC-2761, comprising employees of Thriftown, Inc.,and its licensees, E & L Distributors, Inc., and Astra Shoe Company(hereinafter referred to as Astra). Instead, he found 'appropriate aunit limited to the employees of Thriftown as sought by the Em-ployer, and additional separate units of employees of Astra and E &L Distributors, Inc., respectively. Thereafter, in accordance with theNational Labor Relations Board Rules and Regulations, Series 8, asamended, the Retail Clerks filed a timely request for review of the'The names of the parties are designated in the caption in accord with the recordevidence.Retail Clerks International Association, AFL-CIO, and Retail Clerks Interna-tional Association, AFL-CIO, Local Union No. 445, are hereinafter referred to collectivelyas the Retail Clerks.161NLRB No. 42.